In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________
                      No. 02-20-00078-CV
                 ___________________________

VICTORIA DAVID, INDEPENDENT EXECUTRIX OF THE ESTATE OF JEAN
CASH DAVID AND AS TRUSTEE OF THE BILL AND JEAN DAVID FAMILY
                      TRUST, Appellant

                                V.

  ALLAN HOWETH, INDIVIDUALLY, AND CANTEY HANGER, L.L.P.,
                        Appellees



              On Appeal from the 348th District Court
                      Tarrant County, Texas
                  Trial Court No. 348-307403-19


                Before Gabriel, Kerr, and Bassel, JJ.
               Memorandum Opinion by Justice Bassel
                           MEMORANDUM OPINION

                                   I. Introduction

      In two issues, Appellant Victoria David, Independent Executrix of the Estate

of Jean Cash David and as Trustee of the Bill and Jean David Family Trust, challenges

a take-nothing summary judgment entered in favor of Appellees Allan Howeth and

Cantey Hanger, L.L.P. Victoria sued Howeth and Cantey Hanger claiming that they

had committed a breach of fiduciary duty by having Victoria’s mother, Jean David,

execute a will that removed Victoria from her roles as independent executor of Jean’s

estate and as successor trustee of the Family Trust. Victoria alleges that Howeth,

acting as agent for Cantey Hanger, had Jean execute the will when she lacked the

capacity to do so and that he took this action to generate fees from another Cantey

Hanger client, Frost Bank, who was given the roles of independent executor and

trustee of the Family Trust in the new will.

      Howeth and Cantey Hanger filed a motion for summary judgment grounded

on the affirmative defense of release.         Specifically, Howeth and Cantey Hanger

claimed that the release occurred in a document that settled the litigation Victoria had

filed challenging the attempted probate of the will that she claims Howeth had Jean

execute. Though Howeth and Cantey Hanger are not specifically named as released

parties in the settlement agreement, we conclude that the claims now made by

Victoria against them were mentioned in that agreement and that a stranger reading

the agreement could readily identify them as released parties. Thus, we conclude that

                                           2
the trial court properly granted summary judgment in Howeth’s and Cantey Hanger’s

favor on the basis of the affirmative defense of release, and we affirm that judgment.

                       II. Factual and Procedural Background

       The underlying controversy that led to the execution of the release at issue

involved a 1999 will and a 2014 will—both executed by Jean—and the treatment of

her daughter Victoria in those wills.

       A.       The features of the 1999 Will and the 2014 Will

       The 1999 Will’s operative features created the Family Trust into which Jean’s

residuary estate would pass and over which Jean’s husband Bill would act as trustee

unless he predeceased her; the Family Trust was to be administered for Bill’s benefit

during his life. The Family Trust provided that upon Bill’s death, Victoria would be

the beneficiary of the Family Trust for her lifetime; upon Victoria’s death, the Trust

would terminate, and its assets would be distributed to Jean’s grandchildren, who were

also Victoria’s children. The 1999 Will appointed Victoria as a successor trustee,

appointed Bill as Jean’s independent executor, and made Victoria the executor upon

Bill’s death.

       Bill passed away after execution of the 1999 Will. Bill’s will is not in the

summary-judgment record.

       The provisions of the 2014 Will noted Bill’s passing and the effect of Bill’s will,

which created the Family Trust for the benefit of Victoria as primary beneficiary and

her children as secondary beneficiaries. The 2014 Will in essence removed Victoria

                                            3
from her roles created in the 1999 Will. The 2014 Will noted that Jean had the power

to appoint a successor trustee for the Family Trust if Jean became unable to serve in

that capacity, and she exercised that power in the 2014 Will by appointing Frost to

serve as successor trustee on Jean’s death. The 2014 Will also appointed Frost as

Jean’s independent executor. Finally, the 2014 Will bequeathed all of Jean’s property

to her grandchildren.

       B.        The controversy regarding the execution of the 2014 Will

                 1.    Victoria contests the 2014 Will.

       Upon Jean’s death in 2017, Frost filed an application to probate the 2014 Will.

Within days after Frost filed its application to probate the 2014 Will, Victoria sought

to probate the 1999 Will and to be given the powers of independent executor of

Jean’s estate.

       Victoria also filed an original petition contesting the 2014 Will. The allegations

of the will contest claimed that Jean had lacked the capacity to execute the 2014 Will

and had done so as a result of undue influence. The factual allegations of that contest

focused on Howeth’s actions and the actions of Cantey Hanger employees during

Jean’s execution of the 2014 Will:

       a. [Jean] had a stroke a few days before she executed the [2014] Will.

       b. [Jean] did not instruct Allan Howeth, of Cantey Hanger, to prepare
       the [2014] Will or instruct him to come to Broadway Plaza.




                                            4
      c. Ben Bruttell, one of the beneficiaries under the [2014] Will, called
      Allan Howeth and instructed Allan Howeth to prepare the [2014] Will,
      travel to Broadway Plaza, and have [Jean] sign the [2014] Will.

      d. [Jean] had impaired vision [and] hearing and [had] dementia on the
      date the [2014] Will was signed.

      e. Allan Howeth had to place the pen in [Jean’s] hand and help her sign
      the [2014] Will while other Cantey Hanger employees served as
      witnesses.

      f. [Jean] had no recollection whatsoever of signing a [2014] Will but
      trusted Allan Howeth.

      g. A Guardianship action was filed on May 29, 2014.

      h. [Jean] was evaluated by multiple medical professionals and diagnosed
      with dementia.

      i. A judicial determination was made by the Court, based on recurring
      acts over six months, that [Jean] was totally without capacity.
      Temporary and Permanent Guardianships were put in place.

      j. Frost Bank accepted the role as Trustee of the management trust
      because of a finding of incapacity.1

             2.     Victoria challenges the appointment of Frost as substitute
                    trustee of the Family Trust.

      A few months after the filing of the contest, Victoria filed a petition for

declaratory judgment against Frost and her children.2 In essence, the declaratory-



      1
         The management trust is separate from the Family Trust created in the 1999
Will and was further described in pleadings filed in the probate proceeding as follows:
“Decedent’s assets are held in a Management Trust created in Cause No. 2014-
GD00236-1, styled, In the Matter of the Guardianship of Jean Cash David, an Incapacitated
person, and pending in Tarrant County Probate Court Number One, Tarrant County,
Texas. Frost is the Trustee of the Management Trust.”

                                           5
judgment action challenged the 2014 Will’s appointment of Frost as trustee of the

Family Trust. The declaratory-judgment action noted the creation of the Family Trust

by Bill’s will and the appointment of Jean as trustee and Victoria as an alternate

trustee. Though it did not provide the level of detail set out in the quoted allegations

of Victoria’s will contest, the declaratory-judgment action referred to the same matters

as a basis to invalidate Frost’s appointment. Specifically, the action alleged that Jean

had recently suffered a stroke and had impaired decision-making at the time she had

appointed Frost as trustee. The action referenced allegations from the will contest

filed by Victoria, noting that “[t]here is a will contest on file regarding the execution

of said will on the same basis as this objection to the appointment of substitute

trustee.”

             3.     Proceedings continue in the will contest and in the
                    declaratory-judgment      action     challenging Frost’s
                    appointment as trustee of the Family Trust.

       The record contains answers filed by Victoria’s children in response to

Victoria’s filings. In response to the will contest, two of the four children filed their

own petitions for declaratory judgment that sought a declaration that the 2014 Will

was valid. The two children who filed their own declaratory-judgment actions also

sought the appointment of Frost or a suitable person as temporary administrator of

Jean’s estate during the pendency of Victoria’s will contest. The record also contains


       Although Victoria’s children were also Jean’s grandchildren, we refer to them
       2

throughout the opinion based on their relation to Victoria because she filed the suit.

                                           6
the answers of these children to Victoria’s declaratory-judgment action; those answers

challenged the jurisdiction of the probate court to hear the declaratory-judgment

action and entered a general denial. Victoria’s remaining two children filed answers

and prayed that Frost take nothing on its application to probate the 2014 Will.

       Frost also answered Victoria’s declaratory-judgment action. Its answer was a

general denial and a request for attorney’s fees. An attorney—other than Howeth—

from the Cantey Hanger firm is shown as counsel for Frost in that answer. The

attorney who signed the answer on behalf of Frost and represented it in the will

contest averred in a summary-judgment affidavit that the Cantey Hanger firm

represented Frost in its capacities as the proponent of Jean’s 2014 Will and as trustee

of the Family Trust. The attorney’s affidavit noted how the actions of Howeth and

Cantey Hanger involving the execution of the 2014 Will were the primary focus of the

will contest. The affidavit stated,

       The actions of Allan Howeth and Cantey Hanger with respect to the
       preparation and execution of Jean David’s 2014 Will were the primary
       focus of the David Estate Litigation and were the subject of extensive
       discovery. Both Howeth and his assistant Jean Marie Billings were
       deposed by Victoria David’s attorney. In addition, Victoria served
       voluminous Non-Party Requests for Production on Cantey Hanger, and
       Cantey Hanger produced hundreds of pages of documents to Victoria
       David.

       In the probate litigation, a different law firm than Cantey Hanger represented

Frost on the issues involved with the request that Frost be appointed temporary

administrator of Jean’s estate pending resolution of Victoria’s will contest. A hearing


                                           7
was conducted in the probate court on that request. Victoria testified at the hearing

and raised a number of complaints about how Frost had performed in its role as

trustee of the Family Trust, as well as trustee of the management trust that was

created when Jean became a ward as a result of the guardianship proceeding. During

the hearing, Victoria’s counsel sought to inquire about Frost’s position regarding

whether Jean had testamentary capacity when she had executed the 2014 Will, but the

probate court did not permit the inquiry.       After the hearing, the probate court

appointed Frost as temporary administrator of Jean’s estate.

             4.     Victoria and the other parties mediate a settlement.

      After the appointment of Frost as temporary administrator, the parties

mediated their disputes. Frost, as temporary administrator, filed a motion seeking the

authorization of the probate court to execute a settlement agreement embodying the

terms of a settlement reached during the mediation. The probate court approved the

settlement agreement and authorized Frost to execute it.

      The settlement agreement provided that the two children who had joined the

effort to probate the 2014 Will would each receive $100,000. As a result of this

payment, the recipients had no further claim to the assets of Jean’s estate and retained

rights only as remainder beneficiaries of the Family Trust. Under the terms of the

settlement, upon approval of Frost’s final accounting of the Estate, Frost resigned as

trustee of the Family Trust, and Victoria became both trustee of the Family Trust and

independent executor of Jean’s estate. The settlement agreement also provided that

                                           8
upon Frost’s filing final accountings for the management trust and Jean’s estate, it

would be released and discharged by the court.

      Victoria, her children, and Frost signed the settlement agreement. Frost signed

in the capacities of (1) applicant and proposed executor of Jean’s estate, (2) trustee of

the Family Trust, (3) trustee of the management trust created for Jean’s benefit, and

(4) temporary administrator. The attorney from Cantey Hanger who had signed

Frost’s answer in the probate litigation signed the settlement agreement as counsel for

Frost as “applicant and proposed executor” and as trustee of the Family Trust. The

attorney from the firm that represented Frost as temporary administrator signed the

agreement as counsel for Frost as temporary administrator of Jean’s estate and as

trustee of the management trust.

      The settlement agreement also had extensive releases between the parties that

included releases of the parties’ “counsel” and specified that “[t]he release as to

attorneys relates only to matters reflected in pleadings on file herein as of the date of

this agreement.”

      C.     The 2019 lawsuit that Victoria filed against Howeth and Cantey
             Hanger

      More than a year after the execution of the settlement agreement, Victoria,

individually and as independent executor of Jean’s estate and as trustee of the Family

Trust sued Howeth and Cantey Hanger for breach of fiduciary duty (hereinafter the

2019 suit). The petition in the 2019 suit recounted the provisions of Jean’s 1999 Will


                                           9
and Bill’s death and contained a claim that Jean and Howeth had failed to fund the

Family Trust after Bill’s death. The petition then went on to outline Howeth’s alleged

misdeeds with respect to the execution of the 2014 Will:

      10. On May 10, 2014, Jean David had a stroke. She was hospitalized
      and subsequently released to a nursing facility due to her incapacity. On
      May 15, 2014[,] Allan Howeth visited the Broadway Plaza nursing facility
      with his assistant and her daughter who were both employees of Cantey
      Hanger and had Jean David execute a new Will of which Jean David had
      not requested to have such Will drafted. By his own admission,
      Defendant, Allan Howeth, testified to the effect that he created the new
      Will without Jean David’s knowledge or consent.

             11. Defendant had Jean David sign the Will even though she had
      no capacity to sign same or no knowledge of what she was signing. This
      new Will bequeathed all of Jean David’s estate to her four grandchildren
      and named Frost Bank independent “executrix” with grandchildren Jean
      Bruttell and Benjamin David[] as successor co-executors.

             12. Allan Howeth had Jean David sign at the same time of the
      Will a Durable Power of Attorney and Medical Power of Attorney
      granting Power of Attorney to her grandchildren, Jean Morris Bruttell
      and Benjamin David. At the direction of Defendant, Allan Howeth[,]
      the named grandchildren[] urged the Probate Court to appoint Frost
      Bank to be appointed guardian of Jean David’s Estate on December 10,
      2014. Defendant, Allan Howeth, direct[ed] the grandchildren and John
      Sands of Frost Bank to keep the Will secret from Plaintiff and all others
      associated [with] or related to Jean David.

      The petition went on to allege that Frost had required a release before resigning

as “Executor/Trustee” and that Victoria had signed the release under duress. The

petition claimed that Cantey Hanger and Howeth had an attorney–client relationship

with Jean and seemingly with Victoria. The petition does not describe how Howeth

had an attorney–client relationship with Victoria, and in her brief, Victoria describes


                                          10
the attorney–client relationship of Howeth and Cantey Hanger as being “with Jean

Cash David in the preparation of her 1999 Will, 2014 Will, and with respect to the

David Family Trust.”

      The petition’s allegation of Howeth’s motive for having Jean execute the 2014

Will was that the

      appointment of Frost Bank as executor and trustee [would] gain present
      and future business for Cantey Hanger by representing Frost Bank;
      wherein, if not directly, Defendant, Allan Howeth, as partner would
      benefit from the revenue generated by the firm for representing Frost
      Bank. Frost Bank was able to immediately generate fees for its services,
      being promoted and protected by Defendant’s improperly drafted and
      executed Will when Defendant knew at all times Jean Cash David had
      no capacity to sign such a Will appointing Frost Bank.

      D.     The trial court’s grant of summary judgment in the 2019 suit based
             on the settlement agreement executed in the prior probate
             litigation

      Howeth and Cantey Hanger answered the petition in the 2019 suit and

challenged Victoria’s standing to sue individually because she was not in privity with

Howeth and Cantey Hanger. Victoria dismissed her individual claims. Howeth and

Cantey Hanger then amended their answers and pleaded that the settlement

agreement that was entered into in the probate proceeding had released the claims

alleged against them in the 2019 suit.

      Howeth and Cantey Hanger filed a motion for summary judgment based solely

on the affirmative defense of release. Victoria filed a response to the motion that

included an affidavit stating that the actions of Howeth and Cantey Hanger were not


                                         11
mentioned during the mediation and that it was not her intent to release Howeth and

Cantey Hanger when she signed the settlement agreement.

         After a hearing, the trial court granted Howeth’s and Cantey Hanger’s motion

and ordered that Victoria take nothing. Victoria filed a motion for new trial, which

was overruled by operation of law. Victoria then perfected an appeal from the

summary-judgment order.

III. The Standard of Review that We Apply to a Summary Judgment Based on
  the Assertion that an Affirmative Defense is Established as a Matter of Law

         We recently set out the general standard for reviewing a summary judgment as

follows:

         We review a summary judgment de novo. Tex. Workforce Comm’n v.
         Wichita Cty., 548 S.W.3d 489, 492 (Tex. 2018). Summary judgment is
         proper when no genuine issue of material fact exists and the movant is
         entitled to judgment as a matter of law. Tex. R. Civ. P. 166a(c). We
         consider the evidence presented in the light most favorable to the
         nonmovant, crediting evidence favorable to the nonmovant if reasonable
         jurors could, and disregarding evidence contrary to the nonmovant
         unless reasonable jurors could not. Mann Frankfort Stein & Lipp Advisors,
         Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009). We indulge every
         reasonable inference and resolve any doubts in the nonmovant’s favor.
         20801, Inc. v. Parker, 249 S.W.3d 392, 399 (Tex. 2008).

Atmos Energy Corp. v. Paul, 598 S.W.3d 431, 443 (Tex. App.—Fort Worth 2020, no

pet.).

         Here, Howeth and Cantey Hanger moved for summary judgment based on the

affirmative defense of release. See Tex. R. Civ. P. 94 (listing release as an affirmative




                                            12
defense). The burdens placed on a party relying on an affirmative defense to obtain a

summary judgment are

      the same . . . as [those placed on] a plaintiff urging summary judgment
      on a claim. This is because an affirmative defense is “an independent
      reason why the plaintiff should not recover,” not an element of the
      plaintiff’s cause of action. The party asserting an affirmative defense has
      the burden of pleading and proving it. Only when a party conclusively
      proves every element of its affirmative defense is it entitled to summary
      judgment. Thus, a defendant urging summary judgment on an
      affirmative defense must come forward with summary[-]judgment
      evidence for each element of the defense.

Nowak v. DAS Inv. Corp., 110 S.W.3d 677, 680 (Tex. App.—Houston [14th Dist.]

2003, no pet.) (citations omitted).

      Should a defendant establish its affirmative defense as a matter of law, “the

burden of production shifts to the non-movant to defeat the defendant’s affirmative

defense.” Cohen v. Tour Partners, Ltd., No. 01-15-00705-CV, 2017 WL 1528776, at *4

(Tex. App.—Houston [1st Dist.] Apr. 27, 2017, no pet.) (mem. op.). A nonmovant

has three avenues available to defeat a summary-judgment motion where the

affirmative defense is established as a matter of law; he may “(1) demonstrate[] that

the motion’s legal position regarding the affirmative defense is unsound, (2) raise[] a

fact issue on the elements of the affirmative defense, or (3) set[] forth a counter-

affirmative defense to the affirmative defense.” Id.




                                          13
    IV. The Principles that We Apply to Determine Whether the Settlement
              Agreement Released Howeth and Cantey Hanger

      “The interpretation of a release is a question of law to be decided by the trial

court and reviewed de novo on appeal.” Biscamp v. Special Pals, Inc., No. 01-19-00005-

CV, 2020 WL 716739, at *4 (Tex. App.—Houston [1st Dist.] Feb. 13, 2020, no pet.)

(mem. op.) (citing MCI Telecomm. Corp. v. Tex. Util. Elec. Co., 995 S.W.2d 647, 650–51

(Tex. 1999), and Mem’l Med. Ctr. of E. Tex. v. Keszler, 943 S.W.2d 433, 434 (Tex. 1997)).

“A release is a contractual arrangement that operates as a complete bar to any later

action based upon matters covered in the release.” McCullough v. Scarbrough, Medlin &

Assocs., Inc., 435 S.W.3d 871, 885 (Tex. App.—Dallas 2014, pet. denied). As with all

written contracts, we “must ascertain the true intentions of the parties as expressed”

in the release’s language. Italian Cowboy Partners, Ltd. v. Prudential Ins. Co. of Am., 341
S.W.3d 323, 333 (Tex. 2011). 3

       Overall, we approach the task of identifying the parties’ intent by examining

and considering “the entire writing in an effort to harmonize and give effect to all the

provisions . . . so that none will be rendered meaningless.” Id. To determine the

       3
        We do not construe the parties’ briefs as arguing that the settlement agreement
is ambiguous. Victoria’s brief uses the word ambiguity one time when discussing
arguments made in the trial court. Howeth and Cantey Hanger set out the standard
for determining ambiguity but do not apply that standard in their brief. Of course,
even if the parties do not plead or argue ambiguity, we may still determine whether a
release is ambiguous. See McCullough., 435 S.W.3d at 888. However, the fact that an
agreement lacks clarity or that the parties offer different interpretations of its meaning
does not make it ambiguous. Id. To be ambiguous, the document must be subject to
more than one reasonable interpretation. Id. We are satisfied the language of the
settlement agreement is not ambiguous.

                                            14
meaning of the terms used in the release, we look to their “their plain, ordinary, and

generally accepted meaning unless the instrument shows the parties used terms in a

technical and different sense.” McCullough, 435 S.W.3d at 885. We also look to “the

facts and circumstances surrounding the execution of the release” when construing a

release. Id. Further, “[w]hen a release refers to a related document, that document

should be considered when reviewing a release.” Fritts v. McDowell, No. 02-16-00373-

CV, 2017 WL 3821889, at *5 (Tex. App.—Fort Worth Aug. 31, 2017, pet. denied)

(mem. op.) (citing Schomburg v. TRW Vehicle Safety Sys., Inc., 242 S.W.3d 911, 913 (Tex.

App.—Dallas 2008, pet. denied) (op. on reh’g)).

      The overarching standards for deciding whether a release “covers” the claim

asserted and whether a particular person has the protection of the release are as

follows:

   • The release must mention the claim. Keck, Mahin & Cate v. Nat’l Union Fire Ins.

      Co. of Pittsburgh, Pa., 20 S.W.3d 692, 698 (Tex. 2000) (discussing Victoria Bank &

      Tr. Co. v. Brady, 811 S.W.2d 931, 938 (Tex. 1991)).

   • “[T]he parties need not anticipate and identify each potential cause of action

      relating to the subject matter of the release.” McCullough, 435 S.W.3d at 885.

   • The release “may encompass unknown claims and damages that develop in the

      future.” Id.




                                          15
   • “[T]he ‘mention’ requirement does not bar general, categorical releases, but

      such releases are to be narrowly construed.” Id.

   • To determine whether a person may claim protection of a release, “the release

      [should refer] to him by name or with such descriptive particularity that his

      identity or his connection with the tortious event is not in doubt.” Schomburg,
242 S.W.3d at 914 (citing Duncan v. Cessna Aircraft Co., 665 S.W.2d 414, 420

      (Tex. 1984)). “The test in determining the parties included in a release is

      whether a stranger could readily identify the released party.” Fritts, 2017 WL
3821889, at *5.

                                    V. Analysis

      The questions we must answer are whether Cantey Hanger and Howeth are

parties released in the settlement agreement and whether the claims asserted against

them in the 2019 suit are mentioned in that agreement. We begin our analysis with

the question of whether the claims are mentioned in the settlement agreement. As

explained below, the claims are encompassed by the settlement agreement because of

the unique language of the agreement’s release provision. That provision also informs

our analysis regarding whether Howeth and Cantey Hanger are released parties, and

we conclude that they are.




                                         16
      A.     The release provision of the settlement agreement

      We have outlined the course of events that led to execution of the settlement

agreement. We now set forth the settlement agreement’s release provision, which is

the crux of this appeal, and bold certain provisions that are key to our interpretation

of that agreement:

      5. Except as specifically provided herein, the parties hereto shall, and do
      hereinbelow, drop, waive, abandon, quitclaim[,] and discharge, effective
      immediately, any and every conceivable claim which they allegedly did
      have, do have, or could have had, against the other of them, or their
      counsel, and shall and do hereby execute full and complete mutual
      releases of every conceivable claim that they had against each other,
      except as regards performance required hereunder.

              6. For and in consideration of the settlement by all these parties
      of the disputes between themselves; the taking of actions and exchange
      of consideration as set forth hereinabove; the release by each of these
      parties of the other from all obligations with respect to agreements,
      indebtedness, alleged past action, inaction, conduct[,] or misconduct, all
      of which is denied, other than the obligations required to further
      document, implement, and effectuate this agreement; and other good
      and valuable consideration, the receipt and sufficiency of which are
      hereby acknowledged and confessed; the undersigned, each acting
      individually and/or by and through their duly authorized representatives,
      and for themselves, their affiliated or related companies, agents,
      successors, assigns, counsel, and all others claiming by, through[,] or
      under them (hereinafter called the “Releasing Parties”), do hereby drop,
      waive, abandon, quitclaim[,] and discharge any and every conceivable
      claim which they allegedly did have, do have, or could have had, at the
      time of this agreement, against each other, and their affiliated or related
      companies, agents, servants, employees, and Counsel, and do fully,
      finally[,] and forever settle, release, quitclaim[,] and discharge each other,
      and their affiliated or related companies, agents, servants, employees,
      and Counsel, (hereinafter referred to as “Released Parties”), of and from
      any and all claims, debts, demands, actions, causes of action, suits, sums
      of money, and liabilities whatsoever, known or unknown, actual or
      anticipated, both in law and in equity, existing at the time of execution of

                                           17
      this agreement, hereinafter referred to as “Claims[,”] which the Releasing
      Parties did have, do now have[,] or may at any time in the future have
      had against any of the Released Parties, individually, jointly or severally,
      for or by reason or any matter, case or thing whatsoever, including any
      alleged misconduct, breach of duty, and/or breach of agreement by any
      of them or their agents, servants, employees, subcontractors, or counsel;
      any damages or loss to any party allegedly resulting from any dealings by
      or between the parties prior to the date hereof, and to the date of
      execution of this Agreement; and any claims for affirmative relief made
      or which could or should have been made in correspondence or
      pleadings, or otherwise. This release is intended to cover, and eliminate,
      any and every conceivable claim between the various parties hereto for
      any alleged causes of action relating to the matters contained herein
      which arose prior to, and as of, the date of this Settlement Agreement,
      except for the obligations created by and/or preserved in this Agreement
      as provided for hereinabove. For clarification, if anyone believes that
      they have claims against Frost, those will have to be asserted in
      Objections to the Final Accounting prior to Frost[’s] seeking judicial
      discharge and release. The release as to attorneys relates only to
      matters reflected in pleadings on file herein as of the date of this
      agreement.

      B.     Why we conclude that the settlement agreement mentions the
             claims that Victoria asserted against Howeth and Cantey Hanger

      As noted above, a release must mention a claim for that claim to be released.

Keck, 20 S.W.3d at 698. In her second issue, Victoria asserts that the settlement

agreement does not mention the claims that she asserted against Howeth and Cantey

Hanger in the 2019 suit. We disagree. The settlement agreement has broad general

language that would encompass the claims made against Howeth and Cantey Hanger

in the 2019 suit. But that agreement also has a unique provision that indicates that the

release—as to attorneys—includes “matters reflected” in pleadings on the date of the

settlement agreement. Relying on the plain, ordinary, and generally accepted meaning


                                          18
of those words, the actions of Howeth and Cantey Hanger were matters reflected in

the pleadings at the time of the settlement agreement. Victoria tries to avoid the

consequence of this fact by arguing that the pleadings do not assert a claim against

Howeth or Cantey Hanger and for that reason, the language of the settlement

agreement does not mention the claim. This argument presumes the claim could be

released only if it had blossomed into a pleaded cause of action at the time of the

settlement agreement. That argument burdens the word “matters” with a meaning

that it does not carry by interpreting it to refer to a pleaded cause of action and not to

just an event shown in the pleadings.

      If Howeth and Cantey Hanger were released parties in the settlement

agreement, the general language of the release provision of the settlement agreement

is of a breadth to include the claims asserted in the 2019 suit. As shown above, the

release’s language covers

      any alleged misconduct, breach of duty, and/or breach of agreement by
      any of them or their agents, servants, employees, subcontractors, or
      counsel; any damages or loss to any party allegedly resulting from any
      dealings by or between the parties prior to the date hereof, and to the
      date of execution of this Agreement; and any claims for affirmative relief
      made or which could or should have been made in correspondence or
      pleadings, or otherwise.

The release contained in the settlement agreement later contains another expansive

provision:

      This release is intended to cover, and eliminate, any and every
      conceivable claim between the various parties hereto for any alleged
      causes of action relating to the matters contained herein which arose

                                           19
      prior to, and as of, the date of this Settlement Agreement, except for the
      obligations created by and/or preserved in this Agreement as provided
      hereinabove.

Victoria does not dispute that the actions of Howeth and Cantey Hanger occurred

prior to the date of the settlement agreement. Nor does Victoria contend that

Howeth’s and Cantey Hanger’s actions could not have been made in a pleading or

otherwise.

      If we were left to rely solely on the quoted general release language, we might

hesitate to find that the claims against Howeth and Cantey Hanger had been released

because of the rule that general categorical releases should be narrowly construed. See

McCullough, 435 S.W.3d at 885. Here, however, the release contains an apparently

tailored provision that addresses the scope of the claims released: “The release as to

attorneys relates only to matters reflected in pleadings on file herein as of the date of

this agreement.” Though this is phrased as a limitation on the scope of the release, it

also gives us specific direction to what source to examine in determining which claims

were released:—“matters reflected in pleadings on file.” “Matters reflected” is a

phrase using words of common meaning. We may determine the meaning of such

words by consulting a dictionary. Epps v. Fowler, 351 S.W.3d 862, 866 (Tex. 2011)

(“Often, we consult dictionaries to discern the natural meaning of a common-usage

term not defined by contract, statute, or regulation.”).        Looking to dictionary

definitions, these words are of a broad scope. Webster’s defines “matters” as “the

events or circumstances of a particular situation.” Matters, Merriam-Webster Online

                                           20
Dictionary,   https://www.merriam-webster.com/dictionary/matters            (last   visited

Oct. 15, 2020). The definition of “reflect” that is most relevant here is “to make

manifest or apparent:       SHOW.”       Reflect, Merriam-Webster Online Dictionary,

https://www.merriam-webster.com/dictionary/reflect (last visited Oct. 15, 2020).

       Further, when given the direction by the settlement agreement as to “matters

reflected in the pleadings on file,” we may turn to a source outside the four corners of

the release as a reference because we may consider another document when it is

referred to in a release. See Fritts, 2017 WL 3821889, at *5; Schomburg, 242 S.W.3d at

913.

       The actions of Howeth and Cantey Hanger were matters reflected or, utilizing

the dictionary definitions, “events shown” in the will contest. Indeed, Howeth is

depicted as the central player who assisted Jean in the execution of the challenged

2014 Will, with the allegations going so far as describing how he had guided Jean’s

hand while she signed the will. The later-filed declaratory-judgment action is not as

graphic in describing Howeth’s actions, but it still reflects those matters by specifically

referring to them by alleging that “[t]here is a will contest on file regarding the

execution of said will on the same basis as this objection to the appointment of

substitute trustee.” Howeth’s actions were matters reflected in the pleadings on file

on the date of the settlement agreement. Thus, the claims against Howeth and Cantey

Hanger are mentioned in the settlement agreement.



                                            21
       Primarily in her reply brief, Victoria challenges that the “matters reflected”

phrase should embrace the claims that she now makes against Howeth and Cantey

Hanger. The pivot point of this argument attempts to pigeonhole what was alleged in

the will contest and the 2019 suit by distinguishing between the causes of action

alleged in the different actions.         Victoria emphasizes that the will contest was

predicated on “the ground of undue influence.” The 2019 suit, she points out, is

predicated on a claim for breach of fiduciary duty. Thus, she notes that “[n]owhere

does Victoria David’s Will Contest petition assert a claim or cause of action against

Howeth or Cantey Hanger for breach of fiduciary duty.” She then elaborates on the

elements of a claim for undue influence.

       Victoria goes on in her efforts to draw a demarcation between the will contest

and the 2019 suit. Her attempts to draw the bright line she advocates between the

two actions are undermined by concessions that Howeth’s actions were matters

reflected in that contest.       She notes, “Nowhere in any of the Probate Court

documents are Appellees included as parties but instead were merely mentioned in the

supporting facts for Victoria David’s Will Contest based on undue influence.”

[Emphasis added in italics.] Then she concedes that the facts in the two proceedings

are similar but again parses them to argue that a stranger would view the claims as

dissimilar:

       Although the facts in the Will Contest petition in the Probate Court are similar to
       those brought forth in this breach of fiduciary duty lawsuit, the matters are not the
       same. The matters in the probate are related to whether the 1999 Will or

                                                22
      the 2014 Will should be admitted to probate and who would be
      appointed Executor/Administrator of the Estate and Trustee of the
      Family Trust. The matter in the breach of fiduciary duty suit relates to
      the actions that Appellees took purportedly on behalf of their client,
      Jean Cash David, but to her detriment while she was incapacitated.
      These actions are the basis of a breach of a fiduciary duty to Jean Cash
      David, her estate, and her trust by having her execute the 2014 Will
      knowing that she lacked the capacity to execute such will. Appellees had
      Jean Cash David unlawfully execute the 2014 Will to benefit one of Jean
      Cash David’s grandchildren who asked Appellees to change her will and
      to benefit Cantey Hanger’s other clients. In no way, shape, or form
      could a stranger to the [settlement agreement] view [it] as releasing the
      breach of fiduciary duty claim against Appellees. [Emphasis added.]

      Victoria attempts to engraft too much onto the word “matters.” Certainly,

Howeth’s actions were shown in the will contest as part of the events and

circumstances surrounding the execution of the 2014 Will. And nothing in the word

“matters” suggests that it intended to go beyond a reference to the events and

circumstances by limiting the use of the word to whether the events and

circumstances fell within a particular cause of action.

      Further, as Howeth and Cantey Hanger point out, Victoria’s argument attempts

to transform the word “matters” into “claims” made in the pleadings.               That

transformation is invalid. The words “matters” and “claims” are not equivalent in

their meanings, and there were no “claims” made against the attorneys in the

pleadings in the will contest. Thus, to interpret the word “matters” as “claims” reads

the “matters reflected” sentence out of the agreement and renders it nugatory, which

violates the principle of interpretation that we should not adopt an interpretation that

render a provision meaningless. DaimlerChrylser Motors Co. v. Manuel, 362 S.W.3d 160,

                                           23
178 (Tex. App.—Fort Worth 2012, no pet.) (“We examine and consider the entire

document in an effort to harmonize and give effect to all provisions of the contract so

that none will be rendered meaningless.” (citing Seagull Energy E & P, Inc. v. Eland

Energy, Inc., 207 S.W.3d 342, 345 (Tex. 2006), and Coker v. Coker, 650 S.W.2d 391, 393

(Tex. 1983)).

      Next, Victoria’s argument is at odds with the principle of how we are to

interpret a release. Those general principles do not require a release to itemize the

specific cause of action released. Though narrowly construed, general and categorical

releases are permitted. See McCullough, 435 S.W.3d at 885. Even more specifically,

“the parties need not anticipate and identify each potential cause of action relating to

the subject matter of the release.” Id.

       We are not persuaded by Victoria’s other attempts to argue that the language of

the release shows that it was not intended to embrace the claims against Howeth. She

notes that the release states, “For clarification, if anyone believes that they have claims

against Frost, those will have to be asserted in Objections to the Final Accounting

prior to Frost[’s] seeking judicial discharge and release.” She construes this sentence

to

      indicate that the [settlement agreement] applied to claims that Victoria
      David and [her children] had against Frost Bank for its actions as
      temporary administrator, executor, and trustee—not on Howeth or
      Cantey Hanger’s actions of changing Jean Cash David’s 1999 Will while
      she was incapacitated.



                                            24
But this argument isolates the quoted sentence and ignores the additional clarification

contained in the sentence that follows it, which is the “matters reflected’ sentence that

we have discussed in detail.

      Nor are we persuaded by the primary case that Victoria cites, which is Wilson v.

Fleming, 566 S.W.3d 410 (Tex. App.—Houston [14th Dist.] 2018), rev’d on other grounds,

No. 19-0230, 2020 WL 5985187 (Tex. Oct. 9, 2020). In Wilson, a law firm had

represented clients in mass litigation against a drug company for injuries the clients

had suffered by taking one of the company’s drugs. Id. at 415. The firm argued that

the clients’ release of their tort claims against the drug company also effected a release

of the law firm for claims that the firm had improperly deducted costs incurred by the

firm from the clients’ settlement payments. Id. at 425. The release executed by the

clients stated that they were releasing their claims “related in any way to the alleged

ingestion” of the drug at issue. Id. The court in Wilson agreed that the term “related”

is of broad scope but concluded that the law firm’s “alleged breaches of duty in its

role as appellants’ settlement counsel [were] not sufficiently interrelated, enmeshed, or

intertwined with the underlying tort claims against [the drug company] as to bring the

firm within the scope of ‘Released Parties.’” Id. at 426. We have already noted that

we might have had the same concern as the Wilson court if we had to rely solely on

the general provision of the release and did not have the clarifying “matters reflected”

sentence. The release in Wilson had no language that mentioned the claims against the

law firm as we have. Thus, Wilson is inapposite to our analysis.

                                           25
      At bottom, Victoria tries to limit the reach of the words “matters reflected” by

engrafting the requirement that the words should carry a reference to a particular

cause of action. But the words themselves do not carry that limitation. And to

engraft that limitation on them would saddle them with strictures contrary to the rules

of interpretation governing releases. Because we hold that Victoria’s claims against

Howeth and Cantey Hanger were mentioned in the settlement agreement, we overrule

her second issue.

      C.     Why we conclude that Howeth and his firm Cantey Hanger are
             released parties

      Now, we turn to the question of whether Howeth and Cantey Hanger were

released parties because they were described with adequate descriptive particularity in

the settlement agreement. In her first issue, Victoria asserts that a stranger reading the

settlement agreement could not reasonably identify Howeth and Cantey Hanger as

being parties that were released by the settlement agreement. We disagree. Because

of numerous references to “counsel” in the settlement agreement and the impact of

the “matters reflected” sentences that we just examined, we conclude that they are.

      The settlement agreement has numerous references to “counsel.” Initially, the

agreement provides that “the parties hereto shall, and do hereinbelow, drop, waive,

abandon, quitclaim[,] and discharge, effective immediately, any and every conceivable

claim which they allegedly did have, do have, or could have had, against the other of

them, or their counsel.” [Emphases added.] The definition of “Released Parties”


                                           26
also includes a reference to counsel when it states that the Releasing Parties “do fully,

finally[,] and forever settle, release, quitclaim[,] and discharge each other, and their

affiliated or related companies, agents, servants, employees, and Counsel.”

[Emphasis added.] In turn, the “Releasing Parties” are “the undersigned, each

acting individually and/or by and through their duly authorized representatives, and

for themselves, their affiliated or related companies, agents, successors, assigns,

counsel, and all others claiming by, through[,] or under them.” [Emphasis added.]

       The Vice President of Frost signed the settlement agreement on behalf of Frost

and noted that Frost was acting as “applicant and proposed executor,” as “Trustee of

the David Family Trust (the Bill Trust),”4 and as temporary administrator of Jean’s

estate.5 As previously noted, the attorney serving as “counsel” for both the Family

Trust and the applicant and purported executor of Jean’s estate was an attorney with

the firm of Cantey Hanger; that attorney signed the settlement agreement as the

attorney for Frost in the first two capacities, and another firm signed as representing

Frost for the latter two.

       Thus, on its face, the settlement agreement has the temporary administrator of

the estate releasing “counsel” for Frost as the applicant and purported executor of


       4
        The settlement agreement defined “Bill’s Trust” as the Family Trust. The
agreement states, “Bill’s Trust as used herein is intended to refer to and include the
Bill and Jean David Family Trust.”

      Frost also signed as trustee of the management trust that was created for Jean
       5

when she was placed in a guardianship.

                                           27
Jean’s estate and the trustee of the Family Trust. The Family Trust is releasing

“counsel” for the applicant and proposed executor of Jean’s estate, and the Family

Trust is doing likewise for the applicant and purported executor.

       And the settlement agreement goes further by its inclusion of the sentence that

we analyzed above that provides, “The release as to attorneys relates only to matters

reflected in pleadings on file herein as of the date of this agreement.” We have no

explanation why this sentence uses the word “attorneys” as opposed to the term

“counsel,” which was used in the more formulaic portion of the release provisions.

But we have already explained in detail why the breadth of this sentence reaches the

actions of Howeth and his firm Cantey Hanger because Howeth’s actions are matters

reflected in the pleadings.

       Thus, it is clear that a Cantey Hanger attorney acted as “counsel” for Frost in

the various capacities mentioned. The open question is whether the reference to

“counsel” and “their counsel” reaches to another attorney affiliated with the Cantey

Hanger firm—Howeth—for actions not related to representation of Frost in the will

contest. In other words, is the word “counsel” an identifier of Frost’s counsel in the

will contest or a broader reference? Victoria argues that the settlement agreement

could not be read by a stranger to readily include Howeth and his actions as a member

of the Cantey Hanger firm. We disagree.

       The word “counsel” must include both the individual lawyer signing the

agreement and his firm—Cantey Hanger. It would be unreasonable to read the

                                          28
agreement as covering the individual lawyer representing Frost but not his firm

Cantey Hanger because to do so would subject the firm to whatever vicarious liability

it might have for the lawyer’s actions in the will contest and associated litigation,

making the release meaningless. 6 Thus, a stranger would have to read the settlement

agreement as reasonably including the firm of Cantey Hanger.

      That Cantey Hanger and its agents were also involved in Jean’s execution of the

2014 Will would have been apparent to our hypothetical stranger looking to all the

facts that he or she would be entitled to examine in determining whether Cantey

Hanger was a party described in the settlement agreement. The will contest pleading

that initiated the matter being settled specifically described Howeth as “of Cantey

Hanger.” It goes on to describe that “Allan Howeth had to place the pen in [Jean’s]

hand and help her sign the [2014] Will while other Cantey Hanger employees served as

witnesses.” [Emphasis added.]



      6
        The 2019 suit alleges that Cantey Hanger operates as an LLP; thus, we set
forth the law on an LLP’s liability:

      If the law firm is practicing as a limited liability partnership[,] the
      partnership, but not an individual partner, is liable for the malpractice of
      another partner if the other partner is not under the supervision or
      direction of the first partner at the time of the errors, omissions,
      negligence, incompetence, or malfeasance occurred, unless the first
      partner was directly involved in the malpractice or had notice of it at the
      time it occurred.

Roy W. McDonald & Elaine A. Grafton Carlson, Texas Civil Practice § 2:92 (2nd ed.
2019).

                                          29
      Further, some of the circumstances surrounding the execution of the

settlement agreement that can be examined in interpreting it include the litigation that

it settled. The summary-judgment record sets that context by indicating that the

conduct of Howeth and Cantey Hanger was the “primary focus” of the litigation and

that their actions were subject to extensive discovery. Though not conclusive, that

circumstance is another that the stranger could place in the mix when deciding

whether the reference to “counsel” goes beyond the actions of the lawyer

representing Frost in the will contest.

      And again, the settlement agreement itself provides that “[t]he release as to

attorneys relates only to matters reflected” in the pleadings at the time of execution of

the settlement agreement. As we have done, the stranger reading the document

would ask how other references to attorneys in the settlement agreement impacted the

scope for the reference to counsel. The presence of that sentence, which appears to

be a tailored provision of the agreement, reasonably prompts the question whether

there is additional conduct by “attorneys” that is included in the scope of the release.

Indeed, one asks why this sentence was included if the reference to “counsel”

included only the actions of counsel representing Frost in the will contest.

      The answer to that question is that a stranger reading the sentence would

conclude that the settlement agreement reasonably includes Howeth and Cantey

Hanger for the actions associated with the execution of the 2014 Will. We have

already discussed the breadth of the term “matters reflected” and how the actions of

                                           30
Howeth and Cantey Hanger were matters reflected in the pleadings on file in the will

contest and declaratory-judgment suit filed by Victoria and also were the focus of the

litigation that led to the settlement agreement. The “matters reflected” sentence not

only brings the conduct of the Cantey Hanger lawyer who appeared as counsel in the

will-contest litigation within the ambit of the settlement agreement and its reference

to “counsel” but also informs a conclusion that the term “counsel” includes the

actions of Cantey Hanger’s agents in assisting Jean with the execution of the 2014

Will.

        Victoria challenges Howeth and Cantey Hanger’s argument for an expansive

definition of the word “counsel,”7 contending that her opponents

        seek to extend who is covered as “counsel” under the [settlement
        agreement] “by expressly narrowing the scope of the attorney[s’]
        release[s] to [‘]matters reflected in the pleadings filed herein[’]” to include
        Howeth and Cantey Hanger. Appellees do so because Howeth and
        Cantey Hanger were “the only counsel whose conduct is referenced in
        the pleadings.” However, this is an extreme stretch of the imagination.
        Simply because a person’s name is mentioned in the supporting facts and
        they happen to hold the title of “counsel” does not make Appellees
        “counsel for each and every signatory[.]” Howeth drafted both the 1999
        and 2014 Wills[ and] acted as Notary Public in the 2014 Will, and two

        Howeth and Cantey Hanger argue that
        7



        the [settlement agreement] doesn’t refer to lead counsel, trial counsel,
        counsel of record[,] or attorney in charge. It simply identifies “counsel”
        as among the “Released Parties.” Giving that term its ordinary or plain
        meaning rather than the more technical and narrow meaning associated
        with a term such as lead counsel, Cantey Hanger, including its partner
        Howeth, was “readily identifiable” as Frost’s “counsel” as applicant for
        the challenged will and thus a “Released Party” under the terms of the
        [settlement agreement].

                                              31
      Cantey Hanger employees acted as witnesses to the 2014 Will. However,
      neither Howeth nor Cantey Hanger were acting in their capacity as
      “counsel” in Victoria David’s Will Contest when they breached their
      fiduciary duty to Jean Cash David by changing her will while she was
      incapacitated. [Citations omitted.]

      In essence, this argument tries to read the “matters reflected” sentence out of

the settlement agreement. From a practical standpoint, we do not conclude that it is

such a stretch of the imagination that Frost would want the actions of Cantey Hanger

in allegedly obtaining execution of the 2014 Will released in the settlement agreement.

Our inquiry in interpreting the settlement agreement is bounded by its terms, the

documents it references, and the circumstances surrounding its execution, but we can

understand why it was reasonable for Frost to include in the release the matters

reflected in the pleadings involving its attorneys or counsel. Though Frost was

released by the settlement agreement, presumably it did not want to be further

involved in future litigation involving Jean’s estate or the Family Trust. The release of

its attorneys for matters reflected in the pleadings protected Frost from the situation

that it now finds itself in as result of the 2019 suit. It is prominently named in a suit

alleging that it was the beneficiary of acts taking advantage of an elderly, infirm

woman and will potentially be involved in the expense of responding to third-party

discovery and testimony associated with that suit.

      Further, though we are not persuaded that an unqualified reference to counsel

in and of itself is a guide to view the agreement as embracing acts outside those of

counsel representing a party in the will contest, we are also not persuaded by

                                           32
Victoria’s arguments regarding why it would be unreasonable to read the settlement

agreement as including the actions of Cantey Hanger’s agent with respect to Jean’s

execution of the 2014 Will. Victoria notes that in the 2019 suit, Howeth and Cantey

Hanger are not being sued as counsel for Frost nor is Frost being sued. This

argument begs the question. Cantey Hanger did act as Frost’s counsel in the various

capacities noted, the agreement covers Frost’s counsel, and the settlement agreement

has the tailored “matters reflected” provision that expands the conduct of counsel

covered by the release.8

      Furthermore, although we do not rely on the litigation privilege—the general

rule that attorneys are immune from civil liability to non-clients for actions taken in

connection with representing a client in litigation—for the expansive definition of

“counsel” that Howeth and Cantey Hanger would place on it,9 the litigation privilege


      8
       Victoria also argues that only specific individual attorneys represented Frost in
the probate litigation and that Howeth and Cantey Hanger have provided no proof
that anyone other than these lawyers “performed any tasks related to the litigation
under which the [settlement agreement] was drafted, entered, and signed either in
their motion for summary judgment, any subsequent response, nor in their brief
before this Court.” This statement is true but again ignores how the settlement
agreement addressed matters outside the conduct of these individual lawyers.
      9
        Howeth and Cantey Hanger suggest that the inclusion of “counsel” in the
settlement agreement in and of itself must mean that the word encompasses more
than the conduct of counsel representing a party in the will contest. Victoria asserts
that this argument misapplies the litigation privilege because

      [u]nder the litigation privilege that Appellees reference, the [settlement
      agreement] would release them from liability for their actions in
      representing an opposing party which was Frost Bank in this case.

                                          33
provides another basis to support our view of the impact of the “matters related”

sentence. See Cantey Hanger, LLP v. Byrd, 467 S.W.3d 477, 481 (Tex. 2015).

      That is, if the actions of counsel in representing the parties in the will contest

did define the reach of the word “counsel”—actions for which the litigation privilege

would provide additional protection—why the added reference to “matters reflected”

in the pleadings? It is a signal that matters outside the representation of a party in the

will contest are covered by the settlement agreement.

      As Victoria also points out, the settlement agreement’s drafters could have

done a much better job by explicitly including Howeth and Cantey Hanger for the

actions of its agents in obtaining execution of the 2014 Will. But the standard of

interpretation we apply is not one of perfect clarity. Our standard is whether a

stranger would read the settlement agreement to reasonably include Howeth and

Cantey Hanger, and we conclude that a stranger would.

      Finally, Victoria argues that it is unreasonable to read the settlement agreement

as Jean’s estate and the Family Trust releasing claims against their own attorneys.

Victoria notes that the 2019 suit does not make any claim about the actions of the

counsel that represented Frost as temporary administrator and instead is based on

Howeth’s and Cantey Hanger’s actions with respect to Jean’s execution of the 2014



      However, the litigation privilege would not apply to Jean Cash David’s
      breach of fiduciary duty claims against Howeth and Cantey Hanger
      because they were her own attorneys—not opposing counsel.

                                           34
Will. Again, this statement is true as far as it goes, but it does not come to grips with

the unique scope of the settlement agreement. 10

      Victoria also argues that she did not have the authority to release anyone for

claims owed by Jean’s estate or the Family Trust until she was qualified to perform

those roles several months after the settlement agreement was executed. We are

unsure what this argument means. Frost, as temporary administrator of Jean’s estate

requested the probate court’s authorization to execute the settlement agreement, and

the probate court approved the agreement.

      10
         The parties also disagree regarding whether Howeth and Cantey Hanger owed
Jean’s estate and the Family Trust any duty. Howeth and Cantey Hanger rely on
Barcelo v. Elliott for the proposition that a lawyer drafting a will or trust instrument
owes no duty to the persons named as beneficiaries in the instrument. 923 S.W.2d
575, 577–79 (Tex. 1996). Victoria counters with cases that place an executor in privity
with a decedent’s attorney and allow a suit for legal malpractice by the executor. See
Smith v. O’Donnell, 288 S.W.3d 417, 419 (Tex. 2009); Belt v. Oppenheimer, Blend, Harrison
& Tate, Inc., 192 S.W.3d 780, 782 (Tex. 2006). Some courts outside Texas question
whether a lawyer owes a duty to beneficiaries to ensure that a client has the capacity to
execute a will. See Moore v. Anderson Zeigler Disharoon Gallagher & Gray, P.C., 135 Cal.
Rptr. 2d 888, 895 (Cal. Ct. App. 2003) (holding that attorney preparing will for client
owes no duty to beneficiary of will or to beneficiary under prior will to ascertain and
document testamentary capacity of client); Logotheti v. Gordon, 607 N.E.2d 1015, 1018
(Mass. 1993) (holding that attorney owed heir no duty to be reasonably alert to
indications client was incompetent or was subject to undue influence); Mills v. Burrage,
No. 40536-5-I, 1998 WL 549384, at *2–3 (Wash. Ct. App. Aug. 31, 1998) (not
designated for publication) (holding that beneficiaries under prior will lacked standing
to sue attorney who drafted subsequent will on grounds that attorney had failed to
adequately investigate testator’s testamentary capacity).

       The 2019 suit tries to wire around any impediment from privity by attributing a
selfish motive to Howeth for having Jean execute a will that appointed Frost as
trustee and executor. We do not reach the question of how the interplay of the
various rules of privity might impact Victoria’s claims but instead base our decision on
the language of the settlement agreement.

                                           35
      For the reasons that we have outlined, we conclude that a stranger reading the

settlement agreement would reasonably identify Cantey Hanger and its agent Howeth

as released parties in the settlement agreement. We overrule Victoria’s first issue.

                                   VI. Conclusion

      After analyzing the terms of the settlement agreement, we conclude that it

mentions the claims made against Howeth and Cantey Hanger in the 2019 suit. We

also conclude that, after reading the terms of the document and the pleadings to

which it refers and knowing the circumstances surrounding its preparation, a stranger

could readily identify Howeth and Cantey Hanger as released parties. Thus, we

conclude that the summary judgment entered by the trial court was correct, and we

affirm that judgment.

                                                       /s/ Dabney Bassel

                                                       Dabney Bassel
                                                       Justice

Delivered: October 22, 2020




                                           36